Order entered October 30, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00319-CV

    JOE H. STALEY, JR. AND STALEY BUSINESS PARTNERSHIP, LP, Appellants

                                                V.

                                 DELIA CROSSLEY, Appellee

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-1828-2016

                                            ORDER
       We REINSTATE this appeal. By order entered October 25, 2017, we abated the appeal

to allow the Honorable Weldon Copeland, Presiding Judge of the Probate Court of Collin

County, an opportunity to make certain findings of fact. The requested findings were necessary

for disposition of the appellants’ pending amended motion to supplement the record.

       On October 26, 2017, a supplemental clerk’s record containing those findings was filed.

The record reflects the trial court found the parties are in agreement that the transcription of the

hearings conducted on November 10, 2016, November 15, 2016, and March 13, 2017 are

accurate. We ADOPT the findings. We GRANT appellants’ motion to supplement the record

and ORDER appellants to file the reporter’s record no later than November 3, 2017. We further

ORDER appellants to file their brief on the merits no later than December 3, 2017.
        We DIRECT the Clerk of the Court to send a copy of this order to Judge Copeland and

the parties.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE